         Case 1:20-cv-02405-EGS Document 57-1 Filed 11/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


Vote Forward, et al,

Plaintiffs,


v.                                                                  Case No. 20-cv-2405


DeJoy, et al.,

Defendants



                                          [PROPOSED] ORDER

     1. As soon as practicable following the issuance of this order, the Postal Service will
        redistribute to all Division Directors and Plant Managers the “Extraordinary Measures –
        Return Ballot Mail Processing Policy,” dated October 28, 2020, which provided specific
        guidance in administering and managing Mail Processing for the last week of the 2020
        Election. Per the instructions outlined in this document, USPS has articulated processing
        and clearance expectations, including postmarking, designed to expedite the delivery of
        ballots to ensure that completed ballots are delivered to the appropriate Board of Election
        (BOE) by the applicable state deadline.

              a. When recirculating the policy, the Postal Service will indicate it is doing so to
                 reiterate that all processing facilities must abide by the requirements of that policy
                 to expedite the treatment of ballots, and that it is recirculating this policy at the
                 instruction of a federal district court.
              b. The Postal Service will also reinforce its instruction that “[special procedures
                 must be put in place to ensure we deliver every ballot possible by the cutoff time
                 on Election Day (November 2 in Louisiana), even in “postmarking” states that
                 allow for later delivery.”
              c. The Postal Service will also note that the chart attached to the policy has been
                 replaced by the “State Deadlines for Return Delivery of Mail Ballots” chart
                 agreed-to with plaintiffs, which was distributed organization-wide on October 29,
                 2020.

     2. In addition to the daily “all clear” certification, Plant Managers are required to certify by
        10:00 AM local time on Monday, November 2, 2020, that the ballot mail is clear to the
        delivery office and/or local pickup per the special Sunday processing instructions.
       Case 1:20-cv-02405-EGS Document 57-1 Filed 11/01/20 Page 2 of 2




   3. Postal Service management shall make all reasonable efforts to convey orally the
      requirements in paragraphs 1 and 2 of this Order to the relevant managerial and
      supervisory personnel in the following Districts as soon as practicable following the
      issuance of this order: Greater S. Carolina, Greensboro, Mid-Carolinas, Central
      Pennsylvania, Kentuckiana, Detroit, Greater Indiana, Northern New England,
      Colorado/Wyoming, Greater Michigan, Oklahoma, and Philadelphia Metropolitan.

   4. USPS shall continue to make all reasonable efforts to ensure retail facilities are
      complying with the October 20, 2020 Retail and Delivery Extraordinary Measures
      memorandum (ECF No. 51-1), including the provisions related to postmarking, and the
      October 30, 2020 Order of the Court.


It is SO ORDERED this ____day of __________, 2020.



                                                   ______________________________
                                                   The Honorable Emmet G. Sullivan
                                                   United States District Judge




                                               2
